Citation Nr: 1310655	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-21 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a compensable evaluation for allergic rhinitis.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from July 1980 to July 1984.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied entitlement to a compensable rating for allergic rhinitis.

In June 2011, the Board remanded this case for additional development, particularly so that a VA medical opinion could be provided to differentiate between the percentages of obstruction of the nasal passages solely attributed to the Veteran's allergic rhinitis, versus the deviated nasal septum.  The RO subsequently provided for a supplementary medical opinion in June 2011.  The directives of the Board's remand have been substantially complied with.  The examiner determined that the Veteran's deviated nasal septum to the right resulted in more than 50 percent obstruction of the nasal passages and that it aggravated the Veteran's allergic rhinitis.  Therefore, the Board has determined that the examiner essentially found that the percentage of obstruction caused by the deviated nasal septum cannot be distinguished between the percentage of obstruction caused by the allergic rhinitis.  For this reason, the Board has resolved all doubt in the Veteran's favor and determined that his allergic rhinitis combines with this deviated nasal septum to result in more than 50 percent obstruction on both sides, resulting in a higher rating of 10 percent.  Also, additional VA treatment records added to the record after the Board's remand demonstrate that the Veteran now has nasal polyps, which warrants an even higher rating of 30 percent, as will be explained below.

As the VA examiner has made an ultimate determination required by the Board's remand, by essentially finding that the obstruction of nasal passage attributed to the deviated nasal septum and allergic rhinitis is inextricably intertwined, there has been substantial compliance with the Board's remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Moreover, the Board finds that the Veteran is not prejudiced by the opinion provided, as based on the medical opinion, the next higher 10 percent rating is warranted, as of the date of his increased rating claim, and an even higher rating of 30 percent is warranted, effective the date the medical treatment records first show the presence of polyps.

The issues of entitlement to service connection for chronic nasal disease as secondary to allergic rhinitis, and service connection for deviated nasal septum have been raised by the record via medical opinions provided by a VA examiner in July 2010 and June 2011, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Effective February 24, 2009, the Veteran's allergic rhinitis is manifested by frontal headaches, itchy eyes, rhinorrhea, post-nasal drip, itchy nose, sneezing, and hypertrophied turbinates that combine with the deviated nasal septum to result in more than 50 percent obstruction of the nasal passages on both sides. 

2.  Effective March 23, 2011, the Veteran's allergic rhinitis is manifested by the same symptoms, in addition to polyps.


CONCLUSIONS OF LAW

1.  Effective February 24, 2009, the criteria for a 10 percent rating, but no higher, for service-connected allergic rhinitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2012).

2.  Effective March 23, 2011, the criteria for a 30 percent rating, but no higher, for allergic rhinitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his case, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in March 2009 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was also notified that he should submit evidence demonstrating the effect that worsening of his disability has on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also VA Letters dated in April 2009 and September 2010.

Regarding the duty to assist, VA obtained the Veteran's service treatment records and copies of the Veteran's VA and private treatment records.  The RO provided the Veteran with VA examinations in April 2009 and June 2010, with addendum opinions in July 2010 and June 2011.  The examination reports obtained contain sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the appellant by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

II.  Increased rating

The RO granted service connection for allergic rhinitis in August 1992 assigning a noncompensable rating.  In February 2009, the Veteran filed an increased rating claim for his allergic rhinitis asserting that his disability had worsened.

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, in this case, the record reflects that the Veteran's bilateral hearing loss disability has remained constant with respect to the applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his claim for benefits. See 38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  See id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The Veteran's allergic rhinitis is rated as noncompensable (0 percent) disabling under 38 C.F.R. § 4.97, DC 6522 (2012).  Under this diagnostic code, allergic rhinitis without polyps, but with greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side warrants a 10 percent rating.  Allergic rhinitis with polyps warrants a 30 percent rating.  Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2012).

An April 2009 VA examination report shows the Veteran complained of recurrent nasal sinusitis with a persistent postnasal drip and difficulty breathing through the nose.  The Veteran had itching of the nose and was on medication for rhinitis.  Physical examination showed a normal external nose with congested nasal mucosa.  There was tenderness over the maxillary sinuses.  Postnasal space was normal.  A computed tomography (CT) scan of the nasal sinuses confirmed the presence of nasal sinus disease.  The diagnosis included no nasal sinusitis active disease.

The April 2009 CT scan notes that the Veteran's nasal cavity was clear.  There was severe deviation of the nasal septum to the right of nasal septal spur.

A March 2010 VA allergy/ immunology consult shows the Veteran had symptoms of allergic rhinitis/ allergic conjunctivitis since 1980.  He complained of difficulty with frontal headaches, itchy eyes, rhinorrhea, post-nasal drip, itchy nose, and sneezing all year round.  His symptoms were worse when he cut the grass.  Examination of the nose showed that the septum was deviated to the right side; the mucosa appeared normal; there was mild edema and clear mucous stranding bilaterally.  The assessment regarding the allergic rhinitis was that it was uncontrolled.  The Veteran reported a history of nasal polyps.  An addendum to this treatment record notes the Veteran had chronic postnasal drip and right sided nasal congestion.

In June 2010 the Veteran underwent another VA examination.  The Veteran was complaining of recurrent nasal congestion with a persistent postnasal drip with allergic rhinitis with difficulty breathing from the nose.  The Veteran had not been treated with antibiotics but had been treated with antiallergic medication.  He had no previous nasal injury or operations for the nose.  He also was asthmatic.

Physical examination showed that the Veteran had a deviation of the nasal septum to the right side with obstruction of more than 50 percent of the nasal airway on the right side.  There was no bleeding, crusting, adhesions, or nasal polyps.  There was hypertrophy of the nasal turbinates.

A supplementary opinion was provided in July 2010.  The examiner noted that the Veteran had deflection of the nasal septum with obstruction of more than 50 percent of the right side of the nasal airway.  The CT scan confirmed the presence of chronic nasal sinusitis.  After reviewing the examination, history, and claims file the examiner determined that the Veteran's allergic rhinitis was a contributing factor for his chronic nasal sinus disease with the hypertrophy of the nasal turbinates.  Also the Veteran's deflection of the nasal septum with obstruction of the nasal airway would aggravate his allergic rhinitis due to encroachment on the nasal airway.  The examiner further determined that the Veteran's allergic rhinitis and chronic sinusitis were at least as likely as not due to his military service.

A September 2010 VA allergy/immunology clinic record shows the Veteran found nasal flunisolide caused burning and nose bleeds.  He had stopped taking it about a month ago and since then he noted increased nasal mucous, rhinorrhea and sometimes post-nasal drip.  This was present all day and woke him several times at night to blow his nose.  Physical examination of the nose showed that the mucosa appeared normal; there was no edema and mucous strands were absent.  Flonase was started.

In June 2011, the Board remanded this case for a medical opinion to determine what percentage of nasal obstruction could be attributed to the allergic rhinitis, solely.  The Board noted that the medical evidence indicated that the Veteran had a deviated nasal septum that was causing obstruction but that the deviated nasal septum was not a service-connected disability.  The Board further noted that the July 2010 examiner had determined that the Veteran also had hypertrophied turbinates and that the deflection of the nasal septum with obstruction of the nasal airway would aggravate his allergic rhinitis due to encroachment on the nasal airway.

Thereafter, a March 23, 2011 VA allergy/immunology clinic record was added to the record.  The report shows the Veteran reported having polyps since 2001 but it was noted that the VA medical evaluators had not noticed polyps on examination until that day.  The Veteran indicated that he had a long history of intermittent loss of smell, but that now this was present all the time.  Physical examination showed that nasal polyps were on the left and possibly the right.  The assessment was nasal polyposis - worse.  Again it was noted that this was never really noticed on examination until that day; the examiner suspected this was why he was doing worse with the nasal fluticasone.  The plan was to try to shrink the polyps with oral prednisone and keep them from growing back with high dose nasal fluticasone.

An April 2011 VA allergy/immunology clinic record shows nasal polyposis - better; the plan was to try to keep the polyps from growing back with high dose nasal fluticasone.

In response to the Board's remand, in June 2011, the same previous VA examiner provided an addendum opinion noting the findings on the previous examinations that the Veteran had deflection of the nasal septum severely to the right with obstruction of more than 50 percent of the nasal airway.  He further added that he felt the Veteran's deflection of the nasal septum with the nasal obstruction of more than 50 percent of the nasal airway, the picture of the allergic rhinitis with the hypertrophy of the nasal turbinates, the chronic nasal congestion, and the chronic sinus disease, which was aggravated by the deflection of the nasal septum and interfered with his nasal sinus and allergic rhinitis, was at least as likely as not due to his military service, as documented in the claims file.

The VA examiner indirectly responded to the Board's inquiry regarding the percentage of nasal obstruction that could be attributed to the allergic rhinitis, independent of the deviated nasal septum, by noting that the two essentially were intertwined, in that the deviated nasal septum resulted in more than 50 percent obstruction of the nasal passage to the right and aggravated the allergic rhinitis with the hypertrophied nasal turbinates.  Therefore, the Board will resolve all doubt in the Veteran's favor that he had more than 50 percent nasal obstruction on both sides due to the allergic rhinitis and deviated nasal septum.  The medical evidence shows that the Veteran had some obstruction of the nose due to the allergic rhinitis, as he had hypertrophied turbinates.  Also, the VA examiner has determined that the deviated nasal septum aggravated the allergic rhinitis by increasingly interfering with the Veteran's nasal passages.  Therefore, it appears that the allergic rhinitis and deviated nasal septum both encroach on the Veteran's nasal passages, and because none of the medical evidence differentiates between the amount of encroachment due solely to the allergic rhinitis and the amount due to the deviated nasal septum, it also is impossible for the Board to make this distinction.  The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Therefore, resolving all doubt in the Veteran's favor, effective February 24, 2009, the date of receipt of the Veteran's increased rating claim, the Veteran is entitled to a 10 percent evaluation for his allergic rhinitis based on greater than 50 percent obstruction on both sides under DC 6522.  There is no medical evidence within one year of the Veteran's increased rating claim (i.e., within February 24, 2008 to February 24, 2009) establishing that the Veteran's allergic rhinitis resulted in more than 50 percent obstruction on both sides, or complete obstruction on one side.

Effective March 23, 2011, the Veteran is entitled to the next higher 30 percent rating under DC 6522, as the medical evidence as of that day shows he has polyps.  

A 30 percent rating is not warranted prior to this date, as the medical evaluator specifically noted on examination in March 23, 2011 that polyps had not been previously seen until that day.  The June 2010 VA examination report confirms this by showing on examination that there were no polyps.  While the Veteran reported that he had had nasal polyps since 2001, the medical evidence does not support this.  Even though the Veteran is competent to report symptoms associated with his allergic rhinitis and there is no reason shown to doubt his credibility in this regard, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of his allergic rhinitis and his views are of no probative value.  Specifically nasal polyps would be something to be evaluated under clinical examination; and the Veteran did not say that a medical professional told him he had polyps; thus it is reasonable to deduce that the Veteran's assertions of polyps are based on his own personal assessment.  Even if his opinion was entitled to be accorded some probative value, it is far outweighed by the medical evidence of record including the physical examinations showing no nasal polyps prior to March 23, 2011.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).

While the Veteran had complaints of headaches, an analogous rating for sinusitis under Diagnostic Codes 6510 through 6514 also would not apply, as there were no reported incapacitating episodes associated with the Veteran's allergic rhinitis symptoms.  See 38 C.F.R. § 4.97, DC 6510-6514. 
 
For the foregoing reasons, the Board has determined that the Veteran is entitled to a 10 percent rating, but no higher, for allergic rhinitis, effective February 24, 2009; and a 30 percent rating for allergic rhinitis, effective March 23, 2011.

To the extent that entitlement to even higher ratings are not applicable, the preponderance of the evidence is against the claim for higher ratings; there is no doubt to be resolved; and any further increase in the disability ratings is not warranted. Gilbert v. Derwinski, 1 Vet. App. at 57-58. 

III.  Extraschedular Rating

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b). To afford justice in exceptional situations, an extraschedular rating can be provided. 38 C.F.R. § 3.321(b). 

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's allergic rhinitis involve frontal headaches, itchy eyes, rhinorrhea, post-nasal drip, itchy nose, sneezing, hypertrophy of the turbinates including aggravation of this from the deviated nasal septum, and as of March 23, 2011, the presence of polyps.  These symptoms are contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim. 


ORDER

Entitlement to an increased rating of 10 percent, but no higher, for allergic rhinitis, is granted, effective February 24, 2009, subject to the rules governing the payment of monetary benefits.

Entitlement to an increased rating of 30 percent, but no higher, for allergic rhinitis, is granted, effective March 23, 2011, subject to the rules governing the payment of monetary benefits.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


